UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-4637


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

SUSANN ALLEN,

                 Defendant - Appellant.



                               No. 14-4664


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

RACHEL WATSON,

                 Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Florence.     R. Bryan Harwell, District
Judge. (4:13-cr-00586-RBH-2; 4:13-cr-00586-RBH-1)


Submitted:   August 31, 2015              Decided:   September 16, 2015


Before DUNCAN and THACKER, Circuit Judges, and DAVIS, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina; FitzLee H. McEachin, MCEACHIN & MCEACHIN,
Florence, South Carolina, for Appellants.  John C. Potterfield,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       A    jury       convicted     Susann         Allen   and    Rachel      Watson       of

conspiracy        to   defraud      the   United      States,     in   violation       of   18

U.S.C. § 371 (2012), and multiple counts of aiding and assisting

in    the    preparation       of    false    and     fraudulent       tax    returns,      in

violation of 26 U.S.C. § 7206(2) (2012).                          The court sentenced

Appellants to 24 months’ imprisonment and ordered them to pay

$59,503      in    restitution,       jointly        and    severally.        On   appeal,

counsel have filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), stating that there are no meritorious grounds

for appeal but questioning whether: (1) the district court erred

by finding that Allen voluntarily gave incriminating statements

to Internal Revenue Service agents; (2) the district court erred

by denying Appellants’ motions for judgment of acquittal; and

(3)    Appellants’        sentences       are       reasonable.        Appellants       were

advised of their right to file pro se supplemental briefs, but

they did not do so.            We affirm.

                                              I.

       We    review      the   factual       findings       underlying       the   district

court’s denial of a motion to suppress for clear error and the

court’s legal conclusions de novo.                     United States v. Green, 740
F.3d 275, 277 (4th Cir.), cert. denied, 135 S. Ct. 207 (2014).

In    so    doing,     “[w]e   construe       the     evidence    in    the    light    most



                                                3
favorable to the government, as the prevailing party below.”

Id.

       When    considering           the     voluntariness        of     a   defendant’s

statement,      “we     must        determine     whether     the       confession      was

extracted by any sort of threats or violence, or obtained by any

direct or implied promises, however slight, or by the exertion

of any improper influence.”                  United States v. Byers, 649 F.3d
197, 215 (4th Cir. 2011) (brackets and internal quotation marks

omitted).      “The proper inquiry is whether the defendant's will

has    been    overborne       or    h[er]    capacity      for   self-determination

critically impaired.”               Id. (internal quotation marks omitted).

In    conducting      this    inquiry,       we   examine   “the       totality    of   the

circumstances, including the characteristics of the defendant,

the     setting    of        the     interview,       and   the        details    of    the

interrogation.”         Id. (internal quotation marks omitted).

       After    reviewing          the   transcript    of   the    hearing       conducted

pursuant to Jackson v. Denno, 378 U.S. 368 (1964), we conclude

that the district court properly found that Allen’s statements

during her interviews with the IRS agents were voluntary.                               The

court    conducted       an        exceptionally      thorough      analysis      of    the

circumstances surrounding Allen’s interviews with the agents and

ultimately decided to credit the agents’ testimony over Allen’s.

The     court’s    factual           findings     based     on      this     credibility

determination are entitled to the “highest degree of appellate

                                              4
deference.”       United States v. Thompson, 554 F.3d 450, 452 (4th

Cir.   2009)    (internal          quotation           marks       omitted).         Accordingly,

Allen’s statements were voluntary and admissible.

                                                  II.

       We review de novo the district court’s denial of a motion

for judgment of acquittal.                        United States v. Engle, 676 F.3d
405, 419 (4th Cir. 2012).                     In assessing the sufficiency of the

evidence, we determine whether there is substantial evidence to

support the conviction when viewed in the light most favorable

to the government. Id.                 “Substantial evidence is evidence that a

reasonable      finder        of       fact       could         accept     as    adequate      and

sufficient to support a conclusion of guilt beyond a reasonable

doubt.”        Id.         Thus,       “[a]    defendant           bringing      a    sufficiency

challenge      must        overcome      a        heavy    burden,         and   reversal      for

insufficiency must be confined to cases where the prosecution’s

failure is clear.”             Id. (internal quotation marks and citation

omitted).

       To sustain a conviction of conspiracy to defraud the United

States    under       18     U.S.C.       § 371,          the      government        must   prove:

“(1) the existence of an agreement, (2) an overt act by one of

the    conspirators          in        furtherance            of     the    objectives,        and

(3) intent      to    agree       to    defraud         the     United     States.”         United

States v. Winfield, 997 F.2d 1076, 1082 (4th Cir. 1993).                                      “The

existence       of     a      tacit          or        mutual       understanding           between

                                                   5
conspirators       is       sufficient     evidence          of     a    conspiratorial

agreement” and “[p]roof of the agreement may be established by

circumstantial evidence.”             United States v. Kingrea, 573 F.3d
186, 195 (4th Cir. 2009) (internal quotation marks omitted).

       To   sustain     a   conviction     under      26     U.S.C.      § 7206(2),          the

government must prove: “(1) the defendant aided, assisted, or

otherwise caused the preparation and presentation of a return;

[(2)]   the     return      was   fraudulent     or     false      as    to      a   material

matter; and (3) the act of the defendant was willful.”                                 United

States v. Hayes, 322 F.3d 792, 797 (4th Cir. 2003) (internal

quotation marks omitted).

       After carefully reviewing the trial transcript, we conclude

that    the     evidence      was     sufficient        to     sustain           Appellants’

convictions.       The evidence established that Appellants had an

agreement to defraud the United States by completing income tax

returns falsely, thereby ensuring that their clients received

high refunds and establishing a loyal clientele.                             Moreover, the

testimony     of   Appellants’        clients    proved       beyond         a    reasonable

doubt that Appellants are guilty, collectively, of 17 counts of

tax    fraud.      Allen’s        confession     only      served       to    bolster        her

culpability.

                                          III.

       We review a sentence, “whether inside, just outside, or

significantly         outside       the    Guidelines             range[,]           under     a

                                           6
deferential          abuse-of-discretion                 standard.”              Gall     v.     United

States,     552 U.S. 38,     41     (2007).                This     review        requires

consideration           of        both         the        procedural            and     substantive

reasonableness of the sentence.                               Id. at 51.          In determining

procedural          reasonableness,            we     consider          whether       the      district

court    properly       calculated         the       defendant’s             advisory       Sentencing

Guidelines range, gave the parties an opportunity to argue for

an   appropriate        sentence,          considered             the    18     U.S.C.      § 3553(a)

(2012) factors, selected a sentence based on clearly erroneous

facts, or failed to explain sufficiently the selected sentence.

Id. at 49-51.

        Only after determining that the sentence is procedurally

reasonable do we consider the substantive reasonableness of the

sentence,        “tak[ing]          into         account           the        totality         of     the

circumstances.”          Id. at 51.                  “Any sentence that is within or

below a properly calculated Guidelines range is presumptively

[substantively]         reasonable.                 Such      a    presumption        can      only    be

rebutted       by    showing       that        the       sentence       is     unreasonable         when

measured       against       the    18    U.S.C.          §    3553(a)         factors.”         United

States    v.    Louthian,          756 F.3d 295,        306    (4th    Cir.)      (citation

omitted), cert. denied, 135 S. Ct. 421 (2014).

      Our      review        of     the        sentencing           transcript          reveals        no

procedural errors, and we conclude that Appellants have not met

their burden of rebutting the presumption that their within-

                                                     7
Guidelines sentences are substantively reasonable.                         The district

court       carefully     considered       the     particular      circumstances       of

Appellants’ cases and determined that the seriousness of their

offenses and the need for just punishment and to promote respect

for     the    law    outweighed      any        potential      mitigating       factors.

Furthermore,         we    discern     no     plain      error     in      the    court’s

restitution order.

                                            IV.

       In     accordance    with     Anders,      we   have     reviewed    the    entire

record in these cases and have found no meritorious grounds for

appeal.        We therefore affirm the district court’s judgments.

This    court     requires     that    counsel         inform    their     clients,    in

writing, of their right to petition the Supreme Court of the

United States for further review.                      If either requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                        Counsel’s motion must

state that a copy thereof was served on his client.                         We dispense

with oral argument because the facts and legal contentions are

adequately       presented    in     the    materials     before     this    court    and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                             8